Court (First Light II), 125 Nev. 449, 215 P.3d 697 (2009), expressly
resolved this issue in Dorrell Square's favor. See Dorrell Square
Homeowners Assoc. v. Dist. Ct., Docket No. 52827 (Order Granting
Petition, September 3, 2009); see also First Light II, 125 Nev. at 457, 215
P.3d at 702-03 ("[W]e conclude that where NRS 116.3102(1)(d) confers
standing on a homeowners' association to assert claims 'on matters
affecting the common-interest community,' a homeowners' association has
standing to assert claims that affect individual units." (quoting NRS
116.3102(1)(d)).
            In granting Dorrell Square's request for writ relief, however,
we directed the district court to determine whether Dorrell's claims
"conform to class action principles, and thus, whether Dorrell may file suit
in a representative capacity for constructional defects affecting individual
units." The district court undertook this analysis, and in a March 2010
order, it concluded that Dorrell had failed to satisfy NRCP 23's class
action prerequisites and could therefore not represent its members with
respect to claims for alleged defects existing within the members'
individual units.
            Thereafter, Dorrell Square moved the district court to
reconsider its March 2010 order. The district court did so, and in a
January 2011 order, it concluded that Dorrell Square did not need to
satisfy NRCP 23's requirements to pursue claims for alleged construction
defects that existed in building envelopes—i.e., defects not necessarily
within the members' individual units—meaning that Dorrell Square could
pursue these claims without the district court conducting an NRCP 23
analysis.




                                     2
                             Petitioner D.R. Horton then filed this writ petition, asking for
                 two forms of relief: (1) that we direct the district court to conduct a
                 thorough NRCP 23 analysis with respect to the claims based on building
                 envelope defects, and (2) that we direct the district court to reinstate its
                 March 2010 order in which it concluded that Dorrell Square could not
                 represent its members with respect to alleged defects existing within their
                 individual units.
                             While D.R. Horton's writ petition was pending, this court
                 issued an opinion in which we reaffirmed and clarified First Light II.
                 Specifically, in Beazer Homes Holding Corp. v. District Court, 128 Nev.
                    , 291 P.3d 128 (2012), we reaffirmed that a district court, upon request,
                 must conduct an NRCP 23 analysis to determine whether litigation by
                 class action is the superior method of adjudicating homeowners'
                 construction defect claims. 128 Nev. at , 291 P.3d at 135. We also
                 clarified, however, that a failure to satisfy NRCP 23's class action
                 prerequisites does not strip a homeowners' association of its ability to
                 litigate on behalf of its members under NRS 116.3102(1)(d). Id. at ,
                 291 P.3d at 134-35.
                             Thus, in light of our opinion in Beazer Homes, we conclude
                 that partial relief is appropriate insofar as D.R. Horton asks us to order
                 the district court to conduct a thorough NRCP 23 analysis. See
                 International Game Tech. v. Dist. Ct., 124 Nev. 193, 197, 179 P.3d 556,
                 558 (2008) ("A writ of mandamus is available to compel the performance of
                 an act that the law requires as a duty resulting from an office, trust, or
                 station. ."). Accordingly, we grant D.R. Horton's writ petition in part
                 and direct the clerk of this court to issue a writ of mandamus instructing
                 the district court to conduct a proper NRCP 23 analysis with respect to all

SUPREME COUFIT
          OF
      NEVADA
                                                      3
ilt)1 I947A
alleged defects.' We decline, however, to order the district court to
reinstate its March 2010 order in which it concluded that Dorrell Square
could not represent its members with respect to the alleged defects
existing within the members' individual units, as this order is inconsistent
with our holding in Beazer Homes. See Beazer Homes, 128 Nev. at ,
291 P.3d at 134 ("Failure to meet any additional procedural requirements,
including NRCP 23's class action requirements, cannot strip a common-
interest community association of its standing to proceed on behalf of its
members under NRS 116.3102(1)(d).").
            It is so ORDERED. 2




                                           C:ii.
                                              i           A        -     ,   J.
                                            Saitta




      'We deny D.R. Horton's alternative request for a writ of prohibition.
     2 In light of this order, we vacate the stay imposed by our April 7,
2011, order.



                                     4
cc: Hon. Susan Johnson, District Judge
     Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
     Marquis Aurbach Coffing
     James R. Christensen
     Maddox, Isaacson & Cisneros, LLP
     Robert C. Maddox
     Eighth District Court Clerk




                                5